Title: To Benjamin Franklin from E. Shervell, 12 February 1762
From: Shervell, E.
To: Franklin, Benjamin


I.N.
Benj Franklin Esqr
Sir
12 feby. 1762
In consequence of Mr. Brown’s order I have Enclosed the Account of Sales of the fifteen thousand Pounds 3 per Cents. Which I hope will be agreable. Yours
E Shervell
  Addressed: To / Benj Franklin Esqr / Craven street / in the Strand
Endorsed: from J. Brown Banker in Lombard Street. respecting the Sale of Stocks.
Sales £15000 3 per Cts. No 7
 
[Enclosure]
I.N.
sold for Benj. Franklin Esqr.


1762


Jan 12.
£4000
Consd. 3 per Cent. to W Morris at 64¼.
Extra Divd






  £2570   




£1000.
Do. to M Langdale
64¼.
   642.10 







  3212.10 





Brokerage
    6.5   
  £3206.5 


15
£3000.
Do. to G Rutt
64½
  1935 -  



16.
£1000.
Do. to T Greenwood
64⅜
  643.15 




£ 300.
Do. to B Forward
64⅜
193. 2.6




£ 700.
Do. to N Dawes
64⅜
   450.12.6







  3222.10 





Brokerage
     6. 5 
  3216.5  


feb. 1.
£3000.
Do. to Jo Canco
61⅞
  1856. 5 




£1800.
Do. to W Gilbie
61⅞
  1113.15 




£200.
Do. to W Morris
61⅞
   123.15 







  3093.15 





Brokerage
     6. 5 
   3087.10  



per E Shervell


£9500:0.0


